Citation Nr: 1705547	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to June 1965 and from March 1971 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a travel Board hearing in February 2016.  A transcript of that hearing is of record.

The appeal was remanded in May 2016 for further development, during the period on appeal, the RO increased the Veteran's disability rating to 70 percent from March 18, 2011, the date of the Veteran's claim, the issue has recharacterized to reflect the increased rating.  As this is only a partial grant of the benefit on appeal, the case is still on appeal.


FINDING OF FACT

The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the case was remanded by the Board in May 2016 for additional evidentiary development.  VA has complied with the remand orders of the Board and an SSOC was provided following the review of additional evidence.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work). Id.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  This claim has been pending before the Board since prior to August 4, 2014.  

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time many of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate rating to be assigned for a service-connected mental health condition, the Board will identify not only the symptoms associated with that disability but also the frequency, severity, and duration of those symptoms and how they affect the Veteran's occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)

A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After review of the evidence, the Board finds that the Veteran's PTSD does not cause total occupational and social impairment.  

This finding is supported by the Veteran's August 2011 VA examination, VA medical center treatment records and the Veteran's February 2016 Board hearing testimony.  

The Veteran's August 2011 VA examination demonstrates that the Veteran endorses intrusive thoughts, nightmares, flashbacks, irritability, depression, poor sleep, hypervigilance and avoidance.  While he reported a severe anger problem, he explained that he controlled this by keeping a distance from others.  Delusions, hallucinations and rituals were absent during examination, judgment was not impaired and memory was normal.  The Veteran did not report suicidal or homicidal ideation.  

The Veteran's August 2011 VA examination demonstrates that the Veteran's PTSD influenced his social functioning, he has been married several times.  However, the Veteran reported that his current marriage had lasted thirty years.  He is shown to have kept a job for sixteen and a half years and retired thereafter.  The Veteran's examiner assigned a GAF score of 35, with the highest score of the year reported as 45.  Such scores demonstrate signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, or at the higher end, signify serious symptoms or serious impairment in social occupational or school functioning.

VA medical center treatment notes include the Veteran's reports of being wound up and having problems sleeping.  The Veteran is shown to have reported that he had formerly worked in a finance position with his local American Legion chapter but that he had trouble with a new Commander, however the Veteran reported that he still attended the American Legion to get drinks with friends or take his wife out dancing.  The Veteran reported having lots of friends but had difficulty getting along with people generally.  The Veteran is shown to have denied current suicidal and homicidal ideation.  He reported anxiety, irritability and anger.  

During his February 2016 Board hearing, the Veteran reported similar symptoms, noting a short fuse and trouble working with others.  The Veteran reported nightmares as well as trouble concentrating.   

In this case, the Veteran has clearly not demonstrated total occupational and social impairment.  While the Veteran is shown throughout to have difficulty socializing he is not shown to be incapable of socializing with others, the Veteran is shown to have socialized with friends at the American Legion and to taking his wife out regularly.  The Veteran is not shown to be unable to perform activities of daily living, the Veteran's hygiene is not shown to be inadequate.  The record demonstrates that the Veteran is oriented and, while he has anger problems, anger at the level described by the next higher rating leading to a persistent danger of harm is simply not shown.  The Board is cognizant of the severity of the Veteran's PTSD, however the Veteran's symptoms as described above do not reach the severity as that demonstrated in the next higher rating as is shown by his limited, but present, social life, his ability to communicate and interact with others and his ability to control his temper.

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b) (1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the PTSD are not in excess of those contemplated by the schedular criteria. 

The criteria for psychiatric disorders are general by definition, and the Veteran's symptoms are not outside the realm of what is contemplated.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.

In addition, the record does not indicate that the Veteran manifests additional symptoms or disability that is attributable to the combined effect of his multiple service-connected conditions or is not adequately contemplated by the rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (2014); Yancy v. McDonald, No. 14-3390 (U.S. Vet. App. February 26, 2016).  

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue is moot as the Veteran has been in receipt of a TDIU since before the date of the Veteran's claim for an increased rating for PTSD.



ORDER

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


